Citation Nr: 9936227	
Decision Date: 12/30/99    Archive Date: 01/04/00

DOCKET NO.  96-42 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for heart disease.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Reichelderfer


INTRODUCTION

The veteran served on active duty from March 1952 to December 
1953 and from June 1954 to September 1957.

This appeal arises from a rating decision of February 1995 
from the Jackson, Mississippi, Regional Office (RO).  The 
veteran appealed this decision to the Board of Veterans' 
Appeals (Board) and in a January 1998 decision, the Board 
found that new and material evidence had not been received to 
reopen the claim for service connection for heart disease.  
The veteran appealed this decision to the U.S. Court of 
Veterans Appeals (now U.S. Court of Appeals for Veterans 
Claims) (Court).  In a January 1999 Order from the Court, the 
Board's decision was vacated and the case was remanded to the 
Board based on an unopposed motion for remand from the 
appellant.  [citation redacted].  The case is again before the Board for consideration. 


FINDINGS OF FACT

1.  A January 1958 rating decision denied service connection 
for congenital heart disease.

2.  Evidence received subsequent to the January 1958 rating 
decision is not new and material.


CONCLUSION OF LAW

The January 1958 rating decision is final.  Evidence received 
subsequent to that decision is not new and material and does 
not serve to reopen the claim for service connection for 
heart disease.  38 U.S.C.A. § 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104, 3.160(d), 3.156, 20.302, 20.1103 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a January 1958 rating decision, service connection for 
congenital heart disease was denied.  The veteran was advised 
of this decision in a January 1958 letter to him.  The 
decision is final.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§§ 3.104, 3.160(d), 20.302, 20.1103 (1999).

Prior final decisions of the RO may be reopened upon the 
receipt of evidence which is both new and material.  38 
U.S.C.A. § 5108 (West 1991).  New and material evidence means 
evidence not previously submitted to agency decision makers 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a) (1999).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the veteran's claim on 
any basis.  Evans v. Brown, 9 Vet.App. 273 (1996).  Since the 
January 1958 rating decision is a final determination and was 
the last decision to address the issue of service connection 
for heart disease, the evidence that is considered to 
determine whether new and material evidence has been received 
is the evidence that has been received following that 
decision.

The veteran submitted copies of a March 1957 report of 
medical examination, a May 1957 clinical abstract, a June 
1957 Proceedings of Physical Evaluation Board (DA Form 199), 
a June 1957 Board Proceedings (DA Form 8-118), and a June 
1957 letter order.  However, these same records were 
contained in the claims file with the service medical records 
and considered for the prior decision.  Accordingly, these 
records are not new.  

A copy of an undated report of medical examination that was a 
"final type physical" conducted at the Walter Reed Army 
Hospital was received.  Several of the entries on this record 
are hand written.  At the time of the RO's 1958 decision, the 
record did not contain this medical record.  However, a type 
written report of medical examination, dated in September 
1957 and also characterized as a "final type physical" from 
Walter Reed, was included in the claims file with the service 
medical records and considered for the prior decision.  
Accordingly, the undated report of medical examination is 
cumulative of evidence contained in the claims file and 
considered for the prior decision, and is thus not new.  

A June 1957 Opinion of Physical Evaluation Board (DA Form 
1361) which recommended the veteran be separated due to 
disability incurred in service with a 10 percent disability 
was received.  This specific record was not previously 
contained in the claims file.  However, a June 1957 
Proceedings of Physical Evaluation Board (DA Form 199) that 
was previously in the record and considered for the prior 
decision shows recommendations that the veteran be separated 
from service due to disability incurred in service with a 10 
percent disability rating.  Accordingly, the Opinion of 
Physical Evaluation Board (DA Form 1361) is cumulative of 
evidence previously contained in the record and considered 
for the prior decision.  Accordingly, this record is not new.

The veteran submitted a copy of a June 1957 special order 
from the Army Hospital at Fort Benning, Georgia, which shows 
he was ordered home to await further orders and disposition.  
Additionally, he submitted a copy of an undated affidavit 
concerning his rights and advantages of remaining in service.  
These records are new since they were not previously of 
record.  However, they do not show that the veteran's current 
cardiac problems are due to service or were aggravated by 
service, and are thus not material to the issue of service 
connection.

The veteran submitted a copy of his DD 214 for service from 
June 1954 to September 1957.  However, this same document was 
previously contained in the claims file and considered for 
the prior decision.   The veteran also submitted certificates 
for honorable discharges in June 1954 and September 1957.  
However, the veteran's DD-214's which were previously of 
record and considered for the prior decisions also show he 
received honorable discharges at the conclusion of his two 
periods of service.  Accordingly, these service records are 
not new.   

The veteran submitted private hospital and medical records, 
dated from October 1992 to June 1993.  These records reflect 
that in October 1992 he had a myocardial infarction due to 
occlusion of a coronary artery and a congenital atrial septal 
defect was noted.  An October 1992 private hospital admission 
history and physical summary notes the veteran reported he 
had rheumatic fever during the Korean War.  An undated 
operation report shows the veteran underwent aortocoronary 
bypass graft and repair of the atrial septal defect.  A 
February 1993 private history and admission notes he was 
admitted with a probable viral upper respiratory infection.  
These records are new since they were not previously of 
record.  However, none of the records provide any probative 
evidence to show that the veteran's current cardiac problems 
were incurred in service or were aggravated by service.  
Accordingly, these records are not material to the issue of 
service connection for heart disease.

The veteran submitted an undated statement from a staff 
physician at a VA medical center.  The statement notes that 
the veteran has coronary artery disease and cardiomyopathy.  
The statement also notes that he had a history of rheumatic 
fever in 1952 and was hospitalized in 1957 with a diagnosis 
of rheumatic valvulitis with mitral stenosis.  The physician 
stated "[w]hile ischemia is the likely cause there is a 
slight possibility that his myocardium was affected & 
subsequently weakened by pancarditis during his rheumatic 
fever with this contributing some to his cardiomyopathy."  

The veteran's service medical records do show that he was 
hospitalized in 1952.  However, the diagnosis was confirmed 
mild hemorrhagic fever.  There was no indication of rheumatic 
fever in 1952 in the record.  An April 1957 clinical record 
history notes that a murmur was found at the time the veteran 
was examined for discharge, and that the veteran indicated he 
had rheumatic fever in 1952 and was hospitalized.  An April 
1957 cardiology service consultation report history notes 
that in 1952, the veteran indicated he was informed he had 
rheumatic fever and was hospitalized.  The conclusion was 
that the veteran possibly had an interatrial septal defect.  
A May 1957 clinical abstract notes a diagnosis of rheumatic 
valvulitis with mitral stenosis.  A physical evaluation board 
in June 1957 at the Army Hospital at Fort Benning, Georgia, 
established a diagnosis of rheumatic heart disease.  However, 
a June 1957 letter from the Office of the Adjutant General 
canceled the proceedings of the Fort Benning physical 
evaluation board and requested that the veteran be 
transferred to Walter Reed Army Hospital for further 
evaluation.  Following evaluation at Walter Reed, including 
cardiac catheterization, the diagnosis of rheumatic heart 
disease was changed to congenital heart disease and the 
veteran was discharged based on this diagnosis.  

The service medical records do not show a diagnosis of 
rheumatic fever in 1952 as claimed by the veteran.  When the 
veteran was evaluated at Fort Benning, he was diagnosed with 
rheumatic heart disease, apparently based on a history that 
was provided by him.  However, after further evaluation at 
Walter Reed, this was changed to congenital heart disease.  
This information was before the RO in 1958 and was the basis 
for the 1958 rating decision.  The undated VA physician's 
statement does not indicate that the veteran's complete 
service medical records were reviewed.  Therefore, the 
history of rheumatic heart disease in service is presumed to 
be based on selected service medical records provided by the 
veteran or a history provided by the veteran.  Such a history 
was previously rejected by both the Army and the RO.  
Accordingly, the basis for the opinion that rheumatic fever 
contributed to the cardiomyopathy is based on an inaccurate 
factual premise since the service medical records do not show 
the veteran actually had rheumatic fever.  An opinion based 
on an inaccurate factual premise has no probative value.  
Reonal v. Brown, 5 Vet. App. 458 (1993); Elkins v. Brown, 5 
Vet. App. 474 (1993).  Additionally, the undated VA 
physician's statement indicates there was a "slight 
possibility" that rheumatic fever contributed to the 
veteran's cardiomyopathy.  However, when considered with 
prior finding that the veteran did not have rheumatic fever 
in service, such a statement is speculative.  It is not so 
significant that it must be considered to fairly decide the 
merits of the veteran's claim.  Therefore, the statement of 
the VA physician is not material. 

A November 1995 statement from a private family practice 
physician indicates that the veteran's heart could have been 
potentially involved with the effects of rheumatic fever.  
This statement does not show that the veteran's complete 
service medical records were reviewed.  Therefore, the 
history of rheumatic fever is presumably based on selected 
records provided by the veteran or a history provided by the 
veteran.  As noted above, the history of the veteran having 
had rheumatic fever was previously considered and rejected.  
A medical statement based on an inaccurate factual premise 
has not probative value.  Reonal v. Brown, 5 Vet. App. 458 
(1993); Elkins v. Brown, 5 Vet. App. 474 (1993).  When 
considered with prior finding that the veteran did not have 
rheumatic fever in service, such a statement is speculative.  
It is not so significant that it must be considered to fairly 
decide the merits of the veteran's claim.  Therefore, the 
statement of the physician is not material.  

An April 1999 statement from a private family nurse 
practitioner indicates that materials from the text Medical 
Surgical Nursing (2nd Ed.), which were included with the 
statement, suggested that the complications that the veteran 
had endured could be related to the veteran's history of 
rheumatic fever in the 1950's.  The nurse practitioner 
indicated that the veteran had not been evaluated and was not 
a patient.  This statement and the attached materials are new 
in the sense that they were not previously of record.  
However, the statement does not show that the veteran's 
complete service medical records were reviewed.  Therefore, 
the history of rheumatic fever is presumably based on 
selected service records provided by the veteran or a history 
provided by the veteran.  As noted above, the history of the 
veteran having had rheumatic fever was previously considered 
and rejected.  A medical statement based on an inaccurate 
factual premise has not probative value.  Reonal v. Brown, 5 
Vet. App. 458 (1993); Elkins v. Brown, 5 Vet. App. 474 
(1993).  Furthermore, the nurse practitioner specifically 
indicated that the veteran was not a patient and had not been 
evaluated.  When considered with prior finding that the 
veteran did not have rheumatic fever in service, the 
statement of the nurse practitioner is not so significant 
that it must be considered to fairly decide the merits of the 
claim.  Therefore, the statement of the nurse practitioner is 
not material.  

The veteran presented testimony at a hearing at the RO in 
August 1995.  He testified that he was hospitalized for 
hemorrhagic fever in 1952 which was changed to rheumatic 
fever.  He testified that he was hospitalized at Fort Benning 
for rheumatic fever in 1957 and was then sent to Walter Reed.  
The veteran indicated that he had a clear bill of health 
prior to service and he had not had any problems prior to 
having rheumatic fever in service.  The veteran's service 
medical records do not show any cardiovascular abnormalities 
at entry into service.  Additionally, the service medical 
records also show that the veteran was hospitalized in 1952 
for hemorrhagic fever, that he was hospitalized at Fort 
Benning to evaluate rheumatic fever, and that he was 
transferred to Walter Reed.  These records were contained in 
the claims file and considered for the 1958 rating decision.  
Accordingly, his testimony is cumulative of evidence 
contained in the claims file and previously considered.  
Therefore, the veteran's testimony is not new.  Additionally, 
as a lay person, the veteran's testimony that he had 
rheumatic fever in service is not probative since a lay 
person's account of what a physician told him does not 
constitute competent medical evidence.  Warren v. Brown, 6 
Vet. App. 4 (1993); Robinette v. Brown, 8 Vet. App. 69 
(1995).  Therefore, the veteran's testimony that he had 
rheumatic fever is also not material.

The evidence that has been received since the last final 
disallowance of the veteran's claim is either not new or not 
material to the issue of service connection for heart 
disease.  Either alone or in conjunction with the evidence 
previously of record, the received evidence is not so 
significant that it must be considered to fairly decide the 
merits of the claim.  Therefore, the evidence is not new and 
material.  38 C.F.R. § 3.156(a) (1999).

New and material evidence has not been received and the claim 
for service connection for heart disease is not reopened.  
38 U.S.C.A. § 5108, 7105 (West 1991); 38 C.F.R. §§ 3.104, 
3.160(d), 3.156, 20.302, 20.1103 (1999).



ORDER

New and material evidence has not been received and the claim 
for service connection for heart disease is not reopened.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals



 

